Citation Nr: 0736620	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-36 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound of the left thigh with injury to Muscle 
Group XIV and limitation of extension of the knee joint with 
retained bullet, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a bayonet wound to the right ankle region with injury to 
Muscle Group XI, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the lower extremities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Senior Counsel


INTRODUCTION

The veteran served with the Recognized Guerrillas from 
September 1943 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the residuals of a gunshot wound to the left thigh with 
involvement of Muscle Group (MG) XIV are manifested by slight 
limitation of motion in the left hip and left knee, and by 
pain and fatigability; but there is no objective evidence of 
record of loss of muscle strength or of nerve or vascular 
involvement.

2.  The competent medical evidence of record indicates that 
the residuals of a bayonet wound to the right ankle are 
manifested by no more than slight limitation of motion and 
complaints of pain that causes no more than a moderate 
disability of Muscle Group (MG) XI; there is no objective 
evidence of record of bony, neurological or vascular 
involvement, or of other functional loss attributable to the 
in-service injury.

3.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.

4.  The veteran's service-connected disabilities have not 
resulted in the loss of use of either lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the residuals of a gunshot wound to the left thigh with 
injury to Muscle Group (MG) XIV are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.55, 4.56, 4.71, Diagnostic Code 5161, 4.73, 
Diagnostic Code 5314 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a bayonet wound to the right ankle with 
injury to Muscle Group (MG) XI are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2007).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).

4.  The criteria for special monthly compensation based on 
loss of use of one or more lower extremities are not met.  38 
U.S.C.A. §§ 1114 (k)-(n) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.350(a)(2), 4.63(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); see also 38 C.F.R. § 
3.159 (2007).  

Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board finds that these notice requirements have been 
satisfied by letter issued in February 2004, prior to the 
adjudication of the claims.  In this letter, the veteran was 
advised of the evidence needed to substantiate his claims for 
increased ratings, SMC, and a TDIU.  He was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believed would support his claims.  

The Board has considered the Court's holding in 
Dingess/Hartman that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Element (1), (2), and (3) are not at issue.  Regarding the 
remaining elements, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate claims for increased ratings, to include special 
monthly compensation and a TDIU prior to the initial 
adjudication of his claims.  

Despite the inadequate notice provided to the veteran on the 
effective date element of his claims, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate effective dates 
to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board notes that the veteran has undergone VA examination 
in regard to the claims currently on appeal, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Thus, VA has clearly satisfied 
the duty to assist to the extent possible with respect to 
this claim.

In summary, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claims - Pertinent Laws and Regulations

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluation shall 
be applied, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently service-connected for the residuals 
of a gunshot wound and a bayonet wound.  Such wounds often 
result in impairment of muscle, bone and/or nerve.  Through 
and through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  See 38 
C.F.R. § 4.47 (2007).  Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318). 38 C.F.R. § 4.55(b).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 
4.55(f).  For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement;  (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. 38 C.F.R. § 
4.55(a) (2006).

Under Diagnostic Code (DC) 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003 (2007).

Under DC 5257, other impairment of the knee, a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2007).

Under DC 5258, dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint, 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258 
(2007).

DCs 5260 and 5261 are utilized to rate limitation of flexion 
and extension of the knee joint.  38 C.F.R. § 4.71a, DCs 5260 
and 5261 (2007).  Normal range of motion for the knee is 
flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II (2007).  

Under DC 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, limitation of extension of the knee to 5 
degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 
20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, DC 5261.  

DCs applicable to hip and thigh disabilities include DC 5252, 
which provides for a noncompensable disability evaluation for 
flexion of the thigh greater than 45 degrees and a 10 percent 
disability evaluation is assigned for flexion of the thigh 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5252 (2007).  
For the next higher 20 percent disability evaluation, there 
must be limitation of flexion to 30 degrees.  For a 30 
percent evaluation, there must be limitation of flexion to 20 
degrees.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under DC 5251.  See 
38 C.F.R. § 4.71a, DC 5251 (2007).

Under DC 5253, where there is limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees; or there is 
limitation of abduction and cannot cross legs, a 10 percent 
evaluation is assigned.  See 38 C.F.R. § 4.71a, DC 5252 
(2007).  Where there is limitation of abduction with motion 
lost beyond 10 degrees, a 20 percent rating is assigned.

DC 5255 pertains to impairment of the femur.  Under this 
code, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation.  Malunion of the 
femur with moderate knee or hip disability warrants a 20 
percent evaluation.  Malunion of the femur with marked knee 
or hip disability warrants a 30 percent evaluation.  Fracture 
of the surgical neck of the femur, with false neck, warrants 
a 60 percent evaluation.  A 60 percent rating is also 
warranted when there is nonunion of the femur, without loose 
motion, weight bearing is preserved with the aid of a brace.

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271 
(2007).  Normal range of motion for the ankle is 20 degrees 
for dorsiflexion and 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  20 percent is the maximum 
rating available under this diagnostic code.

Under DC 7801, scars, other than of the head, face or neck, 
that are deep or that cause limited motion are rated based on 
their size.  A 10 percent evaluation is warranted for scars 
comprising an area or areas exceeding 6 square inches (39 sq. 
cm.).  The next highest rating of 20 percent evaluation is 
warranted for scars comprising an area or areas exceeding 12 
square inches (77 sq. cm.).  Note (1) to that Code section 
stated that scars in widely separated areas, as on two or 
more extremities or on anterior sand posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) defined a deep 
scar as one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801.

Under DC 7802 scars, other than of the head, face or neck, 
that are superficial and do not cause limited motion are 
rated as 10 percent disabling if they are of an area or areas 
of 144 square inches (929 sq. cm.) or greater.  Note (1) to 
that Code section stated that scars in widely separated 
areas, as on two or more extremities or on anterior sand 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) defined a superficial scar as one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7802.

A 10 percent rating is applicable under DC 7804 for scars 
that are superficial, painful on examination.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Diagnostic Code 7803 provides that a 10 percent 
rating is warranted for scars that are superficial and 
unstable.  Other scars are to be rated based on limitation of 
function of the part affected under DC 7805.  38 C.F.R. 
§ 4.118, DC (2007).

III.  Increased Rating Claims - Analysis

The veteran is seeking an increased evaluation for his 
service-connected residuals of a gunshot wound of the left 
thigh with injury to Muscle Group XIV and limitation of 
extension of the knee joint with retained bullet, which is 
currently evaluated as 40 percent disabling.  He is also 
seeking an increased evaluation for the residuals of a 
bayonet wound to the right ankle region with injury to Muscle 
Group XI, which is currently evaluated as 10 percent 
disabling.  He essentially contends that these disabilities 
are more severe than is contemplated by the currently 
assigned ratings.  

A.  Residuals of gunshot wound of the left thigh/Muscle Group 
XIV

With respect to the injury to Muscle Group XIV, the Board 
notes that the 40 percent rating is assigned for residuals of 
this injury under 38 C.F.R. § 4.71, DC 5261, which pertains 
to limitation of extension of the leg.  However, during a 
combined VA joints, muscles, and scar examination in February 
2004, range of motion in the left knee was found to be from 0 
to 120 degrees active, and 0 to 110 passive and with 
repetition.  Such ranges of motion do not support the 
assignment of compensable ratings under DC 5261, or under DC 
5260, which pertains to limitation of flexion of the leg.  
The VA examiner also found no evidence of recurrent 
dislocation or subluxation, and testing during that 
examination revealed the veteran's knee to be stable.  Thus, 
the Board finds no basis for awarding a separate rating based 
on instability of the left knee under DCs 5257 or 5258.

Although the ranges of motion shown on examination do not 
support the assignment of a compensable rating under DC 5261, 
the Board notes that the 40 percent rating currently assigned 
under that code has been in effect for more than 20 years.  
Therefore, the evaluation is protected, by law, against 
reduction.  38 C.F.R. § 3.951 (2007).  

The Board has considered whether a separate compensable 
rating is warranted under DC 5314, which pertains to 
impairment of Muscle Group (MG) XIV.  MG XIV is the anterior 
thigh muscle group.  The functions of this muscle group are 
extension of the knee, simultaneous flexion of the hip and 
flexion of the knee, tension of the fascia lata and 
iliotibial (Maissat's) band, acting with MG XVII in postural 
support of the body, and acting with the hamstring muscles in 
synchronization of the hip and the knee.  The involved 
muscles include the sartorius, the rectus femoris, the vastus 
externus, the vastus intermedius, the vastus internus, and 
the tensor vaginae femoris.  Under DC 5314, a moderate injury 
warrants a 10 percent rating.  A moderately severe injury 
warrants a 30 percent rating.  A severe injury warrants a 
maximum 40 percent rating.  38 C.F.R. § 4.73 (2007).

In this regard, the Board recognizes that the veteran was 
hospitalized for a prolonged period in service, and that he 
currently has a retained bullet with some atrophy in the area 
of the knee.  The Board recognizes that there is also 
evidence of some cardinal signs and symptoms of muscle 
disability in the form of complaints of pain and fatigue-pain 
on use.

Nevertheless, the Board finds that a separate disability 
rating is not warranted under 38 C.F.R. § 4.73, DC 5314.  As 
explained under that code, the muscles of Muscle Group XIV 
are involved in both flexion and extension of the knee.  
However, the veteran is already rated as 40 percent disabled 
under the criteria of DC 5261, which contemplates limitation 
of extension.  Thus, assigning separate compensable 
evaluations under DC 5314 and DC 5262 would violate the rule 
against pyramiding because these codes contemplate 
overlapping symptomatology.  See 38 C.F.R. § 4.14 (2007).

In reaching this conclusion, the Board has also considered 
the Court's holding that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 or 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Thus, although the veteran no 
longer has a degree of range of motion that supports a 
compensable rating under DC 5261, the 40 percent rating 
assigned under that diagnostic code also contemplates a 
significant degree of functional loss due to pain, 
fatigability, or other symptoms.  Consequently, many of the 
cardinal signs and symptoms of muscle injury contemplated by 
38 C.F.R. § 4.56(c), including lowered threshold of fatigue 
and fatigue-pain, are also contemplated by the 40 percent 
rating currently assigned under DC 5261.

In short, given that the veteran is currently assigned a 40 
percent rating under DC 5261, which contemplates limitation 
of extension in the knee and significant functional loss due 
to pain and other symptoms, assigning a separate, compensable 
rating under DC 5314 would violate the rule against 
pyramiding.  38 C.F.R. § 4.14.

The Board has considered whether a muscle group other than 
Muscle Group XIV is involved in the in-service gunshot wound.  
In this regard, the Board notes that the veteran was 
initially wounded in February 1945 when he sustained a 
penetrating gunshot wound on the upper lateral side of the 
left thigh.  He was immediately brought to an aid station 
where he underwent surgery to attempt removal of the bullet.  
However, the bullet could not be removed and he was 
transferred to the Base Hospital at Camp Spencer.  He 
remained hospitalized until being discharged for duty in May 
1945.  

The veteran's service medical records do not identify the 
specific muscle group, or groups, involved in his gunshot 
wound injury.  However, in May 1950, he underwent a special 
VA orthopedic examination to determine the nature of his 
original injury, and his residuals of his injury.  
Examination revealed a slightly rugged, nonadherent, 
nontender scar measuring 2 in. x 1 in. on the postero-lateral 
aspect of the upper third of the left thigh.  The examiner 
noted that this scar represented the entrance of the bullet, 
which was still retained.  No limitation of motion was found 
in the left hip, but the examiner noted that the left knee 
could "only be extended up to 150" degrees.  The examiner 
later clarified that there was only slight limitation of 
motion in the left knee.  X-rays revealed the presence of the 
bullet in the soft tissue of the left thigh, which was noted 
to be 2 cm. x .8 cm. in size.  The examiner noted a diagnosis 
of residuals of gunshot wound with a healed scar at left 
thigh; a metallic foreign body measuring 2 cm. x .8 cm. in 
soft tissue of the left thigh; with involvement of Muscle 
Group XIV; and slight limitation of motion in the left knee.  
No other muscle group was found to be involved in the 
veteran's in-service gunshot wound.

No further VA examinations were conducted until March 1995 at 
which time his gunshot wound was again found to involve 
Muscle Group XIV, but no other.  A subsequent VA examination 
in October 1996 did not identify the specific muscle group 
involved, but additional VA examination in June 2003 
confirmed that Muscle Group XIV was the only muscle group 
involved in his in-service gunshot wound injury.  In light of 
this evidence, separate disability ratings under any of the 
diagnostic codes other than DC 5314 applicable to muscle 
injuries is also not warranted.  See 38 C.F.R. § 4.73 a.

As the veteran is currently rated for limitation of extension 
and functional loss of the knee, but injuries of Muscle Group 
XIV also involve functions of the hip, the Board has 
considered whether separate disability ratings may be 
available for impairment of the left hip under any of the 
diagnostic codes applicable to that joint.  38 C.F.R. § 4.71a 
(2007).  However, the criteria for compensable ratings under 
one of the DCs contained in 38 C.F.R. § 4.71a are not met.  
For example, there was no evidence of limitation of extension 
in the thigh even with repetitive motion so as to warrant a 
compensable rating under DC 5251.  Although some slight 
limitation of motion was demonstrated in all ranges of 
motion, including flexion, extension, abduction, and 
rotation, the Board notes that the specific ranges noted in 
both active and passive motion do not support the assignment 
of separate compensable ratings under DCs 5252 or 5253.

The Board further notes that, in both June 2003 and February 
2004, x-rays revealed no abnormalities to the left hip.  The 
February 2004 VA examiner did note an impression of 
degenerative arthritis; however, the record reflects that x-
rays were subsequently obtained, and they revealed no 
evidence of arthritis.  The Board is cognizant that x-ray 
reports in March 1995 and October 1996 showed findings of 
minimal degenerative arthritis of the hips.  However, x-ray 
reports dated in June 2003 and February 2004 both showed 
essentially normal findings in the left hip except for the 
retained bullet.  No findings of arthritis or degenerative 
changes were noted at that time.  The Board finds the more 
contemporaneous reports to be more probative than the 
findings over a decade ago.  See Francisco, 7 Vet. App. at 
58.  Thus, DC 5003 also does not apply.

Furthermore, although a residual scar is present, the Board 
notes that this scar does not meet the size or other 
requirements of the regulations pertaining to disabilities of 
the skin in order to warrant a separate, compensable 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2007).  During the February 2004 VA examination, the 
residual scar was found to be well-healed and approximate 
2cm. x 3 cm. in size.  Slight adhesion was noted; however, 
the examiner further found that the scar was superficial, 
stable, and causing no limitation of function.  Some 
hypopigmentation was noted, but the examiner found the scar 
to be nondisfiguring.  Some pain was also noted, but the 
examiner described this pain as being in the actual 
surrounding muscle under the scar, and specifically concluded 
the scar itself was nontender and not painful on examination.  
In light of these findings, separate disability ratings under 
the various DCs set forth under 38 C.F.R. § 4.118 are not 
warranted.

The Board notes that, in January 2005, the veteran filed a 
claim of entitlement to service connection for peripheral 
neuropathy in the lower extremity, which he believed to be 
due to his service-connected gunshot wound.  This claim was 
denied by the RO in an April 2005 decision, and the veteran 
did not appeal; thus, the Board lacks jurisdiction to 
consider that claim.

However, the Board is also cognizant that the provisions of 
38 C.F.R. § 4.55(a) specifically contemplate the possibility 
of assigning a separate disability rating based on peripheral 
nerve paralysis.  Therefore, as the regulatory criteria 
applicable to muscle injuries contemplate such a rating, the 
Board has a responsibility to consider whether such a rating 
is warranted in this case.  Although the veteran has reported 
subjective complaints of numbness in his feet, the February 
2004 VA examiner specifically found no evidence of nerve or 
vascular damage resulting from his gunshot wound injury, and 
there is no contrary medical evidence suggesting that there 
is neurological impairment.  Accordingly, a separate rating 
based on peripheral nerve paralysis is not warranted.  See 
38 C.F.R. § 4.124a.  

In summary, the Board finds that the preponderance of the 
evidence is against granting an increased rating under DC 
5261, or separate, compensable ratings under the DCs 
applicable to muscle injuries, scars, or peripheral nerves.

B.  Residuals of a bayonet wound to the right ankle 
region/Muscle Group XI

The veteran's residuals of a bayonet wound to the right ankle 
region are currently rated as 10 percent disabling under the 
criteria of DC 5311, for moderate injury to Muscle Group XI.

Muscle Group XI includes the posterior and lateral crural 
muscles as well as the muscles of the calf.  The function of 
this particular muscle group involves propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  Evidence of slight 
impairment of Muscle Group XI will result in the assignment 
of a noncompensable evaluation.  A compensable rating of 10 
percent, pursuant to this diagnostic code, requires evidence 
of moderate impairment to Muscle Group XI.  The next higher 
evaluation of 20 percent requires evidence of moderately 
severe impairment to Muscle Group XI.  The highest rating 
allowable under this diagnostic code, 30 percent, requires 
evidence of severe impairment to Muscle Group XI.  38 C.F.R. 
§ 4.73, DC 5311 (2007)

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased rating under the criteria of DC 5311 for moderately 
severe or severe injury to Muscle Group XI.

In this regard, the Board notes that the veteran's service 
medical records are negative for any complaints or treatment 
regarding a bayonet wound in service.  However, in the report 
of physical examination conducted at separation, it was noted 
that the veteran had a linear scar measuring 11/2 inches in 
length on the external side of the right ankle, which was 
noted at that time to presumably be the result of a "bolo 
wound."  In statements submitted in 1950, the veteran 
explained that he was captured by the Japanese and stabbed in 
the ankle with what he alternatively described as a saber or 
bayonet, before escaping the following day.

VA orthopedic examination in May 1950 revealed a smooth, 
nontender and nonadherent scar measuring 21/2 in. x 1/2 in. at 
the upper and posterior border of the right lateral 
malleolus.  The scar was found to represent the incision 
wound from the reported saber cut.  Examination showed slight 
limitation in plantar flexion and inversion of the right 
foot.  The VA examiner noted a diagnosis of a healed scar of 
the right ankle with involvement of Muscle Group XI and 
slight limitation of motion of the ankle.

Recent VA examination in February 2004 confirmed involvement 
of Muscle Group XI.  He reported having not been hospitalized 
for this injury in service, and his only complaint was 
stiffness in the ankle.  Although atrophy was observed in the 
right knee, no atrophy, guarding, or swelling was noted in 
the ankle.  Some limitation in flexion and dorsiflexion was 
noted, but the examiner found no evidence of associated 
injuries to the bony structures, nerves, or vascular 
structures.  No tendon damage was found, and muscle strength 
was noted to be normal.  X-rays of the right ankle revealed a 
well-defined cystic lesion in the distal left tibia and tip 
of the right lateral malleolus.  Joint spaces were found to 
be intact.

The findings on physical examination are essentially 
identical to those noted during a June 2003 VA examination.  
At that time, some limitation of motion was found in both 
dorsiflexion and plantar flexion, but no associated nerve 
damage was found.  The examiner noted that muscle strength 
was normal with no muscle herniation.

In light of this evidence, the Board finds that the 
preponderance of the evidence is against granting an 
increased rating under DC 5311.  In essence, the Board finds 
that the service-connected disability was not the result of a 
through and through or deep penetrating wound, and that it 
did not require debridement, or result in prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  The veteran's medical history does not show that 
he was hospitalized for treatment of the wound, and there is 
no record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph by 
38 C.F.R. § 4.56 so as to warrant a higher rating for a 
moderately severe injury.  Although evidence of pain and 
fatigability was shown on examination, such manifestations 
are already contemplated by a 10 percent rating for moderate 
injury to this muscle group.  Recent physical examination did 
reveal the presence of an entrance scar, but there was no 
indication of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles.  Recent examination also 
showed muscle strength to be normal.  Thus, the Board 
concludes that the preponderance of the evidence is against 
granting an increased rating for either moderately severe or 
severe injury under DC 5311.

There is no medical evidence of involvement of any muscle 
group other than Muscle Group XI so as to warrant a separate 
rating under any code under 38 C.F.R. § 4.73.  

As discussed in detail above, in January 2005, the veteran 
filed a claim of entitlement to service connection for 
peripheral neuropathy in the lower extremity, which he 
believes to be due to his service-connected disabilities.  
This claim was denied by the RO in an April 2005 decision, 
and the veteran did not appeal; thus, the Board lacks 
jurisdiction to consider that claim.  Nevertheless, as the 
provisions of 38 C.F.R. § 4.55(a) specifically contemplate 
the possibility of assigning a separate disability rating as 
based on peripheral nerve paralysis, the Board has a 
responsibility to consider whether such a rating is 
warranted.  Here, although the veteran has reported 
subjective complaints of numbness in his feet, the February 
2004 VA examiner specifically found no evidence of nerve or 
vascular damage resulting from his gunshot wound injury.  
This finding is consistent with the results of an earlier 
June 2003 VA examination, and there is no contrary medical 
evidence suggesting that there is neurological impairment.  
Accordingly, the Board finds that a separate rating based on 
peripheral nerve paralysis is not warranted.  See 38 C.F.R. 
§ 4.124a.  

The Board has considered whether separate disability ratings 
may be available for the right ankle under any of the 
diagnostic codes applicable to the joints.  38 C.F.R. 
§ 4.71a.  During the February 2004 VA examination, range of 
motion in the right ankle was found to be from 0 to 10 
degrees dorsiflexion on both active and passive range of 
motion, and 0 to 30 degrees on both active and passive range 
of motion.  These findings are consistent with those noted 
during a previous examination in June 2003.  However, under 
DC 5311, Muscle Group XI is defined as being involved in 
plantar flexion of the left foot; thus, the limitation of 
plantar flexion shown on examination is already contemplated 
in the 10 percent rating under that code.  The Board finds 
that the remaining loss of dorsiflexion by itself does not 
constitute moderate or marked limitation so as to meet the 
criteria for a separate rating under DC 5271.

In light of the veteran's complaints of pain, and the 
evidence of additional loss of motion with repetitive motion, 
the Board has considered whether an increased rating may be 
available for functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca, supra.  However, the 10 percent rating 
currently assigned under DC 5311 already contemplates a 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, including complaints 
of pain and a lowered threshold of fatigue after use.  
Therefore, the degree of functional loss shown in this case 
is already contemplated by the 10 percent currently assigned.

Finally, although a residual scar is present, the Board finds 
that this scar does not meet the size or other requirements 
of the regulations pertaining to disabilities of the skin in 
order to warrant a separate, compensable evaluation.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).  During 
the February 2004 VA examination, the residual scar was 
described as a 3 cm. longitudinal scar, which was "barely 
discernable."  The scar was further found to be superficial, 
stable, and causing no limitation of function.  The examiner 
also described the scar as nontender and not painful on 
examination.  In light of these findings, separate disability 
ratings under the various DCs set forth under 38 C.F.R. 
§ 4.118 are not warranted.

In summary, the Board finds that the preponderance of the 
evidence is against a higher rating under DC 5311, or 
assigning separate, compensable ratings under the DCs 
applicable to joints, scars, or peripheral nerves.

IV.  TDIU

The veteran has asserted in written argument that he is 
incapable of obtaining or sustaining employment due to his 
service-connected disabilities.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  A 
total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The criteria of 38 C.F.R. § 4.16(a) are not satisfied in the 
instant case.  The veteran is currently service-connected for 
two disabilities.  The residuals of his gunshot wound are 
evaluated as 40 percent disabling, and the residuals of his 
bayonet wound are evaluated as 10 percent disabling.  The 
combined disability evaluation is 50 percent.  38 C.F.R. § 
4.25 (2007).

The failure to satisfy the criteria of 38 C.F.R. § 4.16(a), 
however, does not necessarily preclude the assignment of TDIU 
benefits, in that such benefits can be assigned on an 
extraschedular basis; see 38 C.F.R. § 3.321 (2007).  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, at the RO level, rating boards 
may submit to the Director, Compensation and Pension service, 
for extraschedular consideration, all cases of veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  

In circumstances such as the instant case, where the veteran 
is less than totally disabled under the schedular criteria, 
it must be found that service-connected disorders, and 
service-connected disorders alone, prevent him from securing 
and maintaining substantially gainful employment.  The fact 
that a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In this case, the record reflects that the veteran is 
approximately 84 years old and currently unemployed.  
Although the Board is sympathetic to the veteran's 
contentions that his advanced age and various disabilities, 
including non-service connected disabilities, have rendered 
him unable to work, or even to perform activities of daily 
living, the Board cannot consider advanced age or impairment 
resulting from non-service connected disabilities in 
evaluating a claim for TDIU.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Instead, the Board's review is limited to 
the question of whether the veteran's service-connected 
disabilities alone render him unable to obtain or maintain 
substantially gainful employment.

In this regard, the most probative evidence of record is the 
opinion of the VA physician who conducted the veteran's 
February 2004 VA examination.  At that time, the physician 
conducted a thorough physical examination, and specifically 
concluded that the veteran's service-connected disabilities 
affected weightbearing activities such as walking, standing, 
and getting up from a chair.  However, the physician also 
specifically concluded that the veteran's service-connected 
disabilities did not preclude him from obtaining and 
maintaining employment.  In particular, the physician noted 
that the veteran would be capable of performing light office 
work.  

The Board notes that there is no contrary medical evidence 
suggesting that the veteran is unable to secure or maintain 
employment due solely to his service-connected disabilities.  
The Board finds this medical opinion to be more probative 
than the veteran's own subjective reports of being unable to 
work, as it is clear from the veteran's statement that he is 
also pointing to his age and other disabilities as 
contributing factors.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against referring a claim 
for TDIU on an extraschedular basis.  The evidence in this 
case does not show that he is unable to follow a 
substantially gainful occupation due to service-connected 
disabilities.  In reaching this decision, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, there is no doubt 
to be resolved.

V.  SMC

The veteran is also seeking entitlement to special monthly 
compensation (SMC) based on the loss of use of a lower 
extremity.  He is not currently in receipt of SMC at any 
level. 

SMC is payable at the level of 38 U.S.C.A. § 1114(k) for loss 
of use of one hand or one foot.  SMC is also payable at 
various levels from 38 U.S.C.A. § 1114(l) through 1114(n) 
based on loss of use of one or both lower extremities.  The 
criteria for loss of use at the lowest level is contained in 
38 C.F.R. §§ 3.350(a)(2).  See also 38 C.F.R. § 4.63(b).  
Under those provisions, loss of use exists where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63(b) which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more.  Also considered as loss of use of a 
foot is complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.

In this case, VA examination in February 2004 revealed no 
evidence of peripheral nerve paralysis in either lower 
extremity, and no evidence of a shortening in either lower 
extremity.  Examination also revealed only slight limitation 
of motion in the joints throughout the lower extremity, which 
is clearly contemplated by the schedular ratings assigned 
under the applicable criteria.  The VA examiner described the 
most significant functional impact as being due to pain, 
which did affect weightbearing activities such as standing or 
walking.  However, there is no evidence of functional loss to 
such a degree as to be equally well served by an amputation 
stump with use of a suitable prosthetic appliance.  As noted, 
only slight limitation of motion was demonstrated throughout 
the lower extremities, and no evidence of ankylosis was 
noted.  These results are essentially consistent with 
previous examination in 2003, and there is no contrary 
medical evidence suggesting that the veteran's service-
connected disabilities are of such severity as to result in 
loss of use of one or more lower extremities.

In short, there is no evidence of loss of use of either lower 
extremity.  Therefore, there is no basis for special monthly 
compensation based on loss of use.


ORDER

Entitlement to an increased evaluation for the residuals of a 
gunshot wound of the left thigh with injury to Muscle Group 
XIV and limitation of extension of the knee joint with 
retained bullet, currently evaluated as 40 percent disabling, 
is denied.

Entitlement to an increased evaluation for the residuals of a 
bayonet wound to the right ankle region with injury to Muscle 
Group XI, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a TDIU is denied.

Entitlement to SMC based on loss of use of the lower 
extremities is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


